Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 1 of 17                      PageID #: 141




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

  THE YARD MILKSHAKE BAR        )
  PROPERTIES, LLC, and          )
  THE YARD MILKSHAKE BAR        )
  FRANCHISING, LLC,             )
                                )
         Plaintiffs,            )
                                )
  v.                            )                     CIV. ACT. NO. 1:20-cv-498-TFM-MU
                                )
  BBH CREATIONS, LLC; BO STEELE )
  a/k/a ROBERT K. STEELE; and   )
  SHERRI STEELE,                )
                                )
                                )
         Defendants.            )

                           MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant’s Motion to Dismiss or, in the Alternative, to

  Transfer to the United States District Court for the District of South Carolina. Doc. 8, filed

  December 21, 2020. The motion has been fully briefed and is ripe for review. After a careful

  review of the motion, response, reply, sur-reply, and relevant case law, the Court DENIES

  Defendant’s motion to dismiss or transfer venue for the reasons articulated below.

                                   I.     JURISDICTION AND VENUE

         Pursuant to 28 U.S.C. § 1331, this Court has original federal question subject matter

  jurisdiction because this case arises under the Defend Trade Secrets Act, 18 U.S.C. § 1836(c), the

  Lanham Act Unfair Competition, Trade Dress Infringement, 15 U.S.C. § 1121, Copyright

  Infringement and Contributory Copyright Infringement, 28 U.S.C. § 1338, and the Computer

  Fraud and Abuse Act. This Court also has diversity subject matter jurisdiction pursuant to 28

  U.S.C. § 1332. Personal jurisdiction and venue are challenged pursuant to the motion before the



                                            Page 1 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 2 of 17                          PageID #: 142




  Court.

                           II.     FACTUAL AND PROCEDURAL BACKGROUND

           Plaintiffs The Yard Milkshake Bar Properties, LLC and The Yard Milkshake Bar

  Franchising, LLC (collectively, “Plaintiffs”) brought this suit against Defendants BBH Creations,

  LLC, Bo Steele a/k/a Robert Steele, and Sherri Steele (collectively, “Defendants”) in this Court

  pursuant to 28 U.S.C. § 1331 (federal question jurisdiction), 28 U.S.C. § 1332 (diversity

  jurisdiction), and 28 U.S.C. § 1367 (supplemental jurisdiction) on October 9, 2020. See Doc. 1.

  Plaintiffs’ Complaint (Doc. 1, filed 10/20/2020) raises nine causes of actions against the

  Defendants: (1) the Defend Trade Secrets Act, 18 U.S.C. § 1836(c); (2) Alabama Trade Secrets

  Act; (3) South Carolina Trade Secrets Act; (4) Lanham Act Unfair Competition, 15 U.S.C. §§

  1114, 1125(a); (5) Trade Dress Infringement; (6) Computer Fraud and Abuse Act; (7) Copyright

  Infringement; (8) Contributory Copyright Infringement; (9) Civil Conspiracy. Id. at 18 - 32.

           On December 21, 2020, Defendants filed their motion to dismiss and alternative request to

  transfer venue. Doc. 8. Defendants argue that this Court should dismiss this suit for lack of

  personal jurisdiction pursuant to Federal Rules of Civil Procedure 12(b)(2) or transfer this suit to

  the United States District Court of South Carolina pursuant to 28 U.S.C. § 1404. Id. Defendants

  reason that this Court has neither general nor specific personal jurisdiction over them because

  Defendants have not had adequate contact with the state of Alabama to anticipate being hauled

  into Court here. Id. at 6 – 8. Additionally, Defendants argue that if this Court determines that it

  has personal jurisdiction over the Defendants, then it should transfer this case to South Carolina

  for the convenience of the parties and witnesses, and in the interest of justice. Id. at 11. Defendants

  contend that the vast majority of the relevant evidence and witnesses will be located in South

  Carolina. Therefore, forcing the Defendants to litigate the propriety of their actions selling




                                              Page 2 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 3 of 17                       PageID #: 143




  milkshakes in South Carolina in an Alabama court would violate traditional notions of fair play

  and substantial justice. Id. at 10 – 11.

         Plaintiffs timely responded in opposition to the motion to dismiss on January 11, 2021.

  See Doc. 10. In the response, Plaintiffs raise several arguments against Defendants’ position.

  Plaintiffs contend this Court has specific personal jurisdiction over the Defendants because this

  case satisfies the three-part due process test. Plaintiffs’ claims arise out of Defendants’ contacts

  in Alabama, Defendants purposely availed themselves of Alabama forum, and personal

  jurisdiction comports with traditional notions of fair play and substantial justice. Id. at 3.

  Additionally, Plaintiffs argue that Defendants have not satisfied their burden of establishing that

  this case represents one of the rare situations that warrants changing plaintiffs’ choice of forum

  and the majority of the factors weigh against transferring this case.

         On January 19, 2021, Defendants filed a reply in support of its motion to dismiss or in the

  alternative to transfer venue. Defendants contend that this Court lacks personal jurisdiction over

  the Defendants because they did not aim their conduct at Alabama, which is required by the Clader

  test. Defendants also filed an Affidavit from Defendant Robert Steele to support its arguments

  and to express Defendants’ intent to file a compulsory counterclaim against Plaintiffs for

  intentional interference with a business relationship and other claims. Doc. 11-1, Exhibit A.

         On February 1, 2021, Plaintiffs moved to strike the Affidavit or alternatively requested to

  file a sur-reply. Doc. 16. This Court denied Plaintiffs’ motion to strike and granted Plaintiffs’

  motion to file a sur-reply. On February 26, 2021, Plaintiffs’ filed their sur-reply. Doc. 24.

  Plaintiffs rebut Defendants’ denial of contact with the state of Alabama. Plaintiffs also argue that

  Defendants’ purported counterclaim has no impact on the current jurisdiction and venue issues




                                             Page 3 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 4 of 17                      PageID #: 144




  before the Court. The motion to dismiss or transfer is fully briefed and ripe for the Court’s

  consideration.

                                        III.    STANDARD OF REVIEW

          To overcome a motion to dismiss for lack of personal jurisdiction, the plaintiff must

  ultimately show the existence of personal jurisdiction by a preponderance of the evidence.

  ArcyliCon USA, LLC v. Silikal GmbH, 985 F.3d 1350, 1364 (11th Cir. 2021). The district court

  “can impose the preponderance-of-the-evidence standard right away, during the pre-trial phase, by

  conducting an evidentiary hearing right away” or, alternatively, “the district court can wait to

  impose a preponderance-of-the-evidence standard until trial.” Id; see also Fed. R. Civ. P. 12(i)

  (providing that, “if a party so moves,” motions under Rule 12(b)(2) “must be heard and decided

  before trial unless the court orders a deferral until trial”).

          Where the court does not hold a hearing on the initial motion to dismiss and instead defers

  the hearing on the motion to dismiss until trial, the court decides the motion based solely on the

  complaint and affidavits. AcryliCon, 985 F.3d at 1364. In such instances, the plaintiff need only

  establish a prima facie case of jurisdiction over the non-resident defendant. Id.; Xena Invs., Ltd.

  v. Magnum Fund Mgmt. Ltd, 726 F.3d 1278, 1283 (11th Cir. 2013); Madara v. Hall, 916 F.2d

  1510, 1514 (11th Cir. 1990). A prima facie case is established if it is sufficient to withstand a

  motion for directed verdict or motion for judgment as a matter of law. AcryliCon, 985 F.3d at

  1364 (citing Stubbs v. Wyndham Nassau Resort & Crystal Palace Casino, 447 F.3d 1357, 1360

  (11th Cir. 2006)). “The burden for overcoming a motion for judgment as a matter of law is the

  same as that for overcoming a motion for summary judgment; legally sufficient evidence must

  exist to create a genuine issue of material fact.” S. Alabama Pigs, LLC v. Farmer Feeders, Inc.,

  305 F. Supp. 2d 1252, 1257 (M.D. Ala. 2004) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 106




                                                Page 4 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 5 of 17                        PageID #: 145




  S. Ct. 2548, 91 L. Ed. 2d 265 (1986) and Everett v. Napper, 833 F.2d 1507, 1510 (11th Cir. 1987)).

          A defendant may move to dismiss an action based on “lack of personal jurisdiction.” FED.

  R. CIV. P. 12(b)(2). “Whether the plaintiff satisfies the prima facie requirement is a purely legal

  question; the district court does not weigh evidence or make credibility determinations.”

  AcryliCon, 985 F.3d at 1364-65. “A plaintiff seeking to establish personal jurisdiction over a

  nonresident defendant bears the initial burden of alleging in the complaint sufficient facts to make

  out a prima facie case of jurisdiction.” Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339,

  1350 (11th Cir. 2013) (quoting United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir.

  2009)). When a defendant challenges personal jurisdiction “by submitting affidavit evidence in

  support of its position, the burden traditionally shifts back to the plaintiff to produce evidence

  supporting jurisdiction.” Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990) (internal quotation

  marks omitted). The Court must accept the facts alleged in the complaint as true, to the extent that

  they are uncontroverted by the defendant’s affidavits. Id. Where the plaintiff’s complaint and the

  defendant’s affidavits conflict, the district court must construe all reasonable inferences in favor

  of the plaintiff. Id.

          To determine whether this Court has personal jurisdiction over a non-resident defendant,

  the Court must examine the relationship of the non-resident defendant, the forum, and the matter

  to be litigated. Shaffer v. Heitner, 433 U.S. 186, 204, 97 S. Ct. 2569, 2580, 53 L. Ed. 2d 683

  (1977). Federal courts consider two questions when resolving personal jurisdiction: (1) whether

  personal jurisdiction exists over the nonresident defendant under the forum state’s long arm statute,

  and (2) if so, whether that exercise of jurisdiction would violate the Due Process Clause of the

  Fourteenth Amendment to the U.S. Constitution. See Mut. Serv. Ins. Co. v. Frit Indus., Inc., 358

  F.3d 1312, 1319 (11th Cir. 2004). Alabama’s long-arm statute authorizes courts to “assert




                                             Page 5 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 6 of 17                          PageID #: 146




  jurisdiction to the fullest extent constitutionally permissible.” Id. Pursuant to the Due Process

  Clause of the Fourteenth Amendment, to assert personal jurisdiction over a nonresident defendant,

  the nonresident defendant must “have certain minimum contacts with [the forum state] such that

  the maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

  Int’l Shoe Co. v. State of Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 158, 90 L. Ed. 95 (1945)

  (quoting Milliken v. Meyer, 311 U.S. 457, 463, 61 S. Ct. 339, 342, 85 L. Ed. 278 (1940)).

          Personal jurisdiction may be either general or specific. General personal jurisdiction is

  established “[w]hen a state exercises personal jurisdiction over a defendant in a suit not arising out

  of or related to the defendant’s contacts with the forum….” Helicopteros Nacionales de Colombia,

  S.A. v. Hall, 466 U.S. 408, 414 n. 9, 104 S. Ct. 1868, 1872 n. 9, 80 L. Ed. 2d 404 (1984). General

  personal jurisdiction is proper when a defendant has contacts with the forum that are “so

  continuous and systematic as to render [the defendant] essentially at home in the forum state.”

  Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919, 131 S. Ct. 2846, 2851, 180

  L. Ed. 2d 796 (2011) (internal quotation marks omitted). Specific personal jurisdiction is

  established “when a State exercises personal jurisdiction over a defendant in a suit arising out of

  or related to the defendant’s contacts with the forum….” Helicopteros, 466 U.S. at 414 n. 8, 104

  S. Ct. at 1872 n. 8. Specific personal jurisdiction requires “that the defendant’s conduct and

  connection to the forum are such that [the defendant] should reasonably anticipate being haled into

  court there.” World-Wide Volkswagen Corp. v. Woodsen, 444 U.S. 286, 297, 100 S. Ct. 559, 567,

  62 L. Ed. 2d. 490 (1980).

                                    IV.     DISCUSSION AND ANALYSIS

          Defendants move this Court to dismiss this action for lack of personal jurisdiction or in

  the alternative to transfer this action to the United States District Court of South Carolina. The




                                               Page 6 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 7 of 17                       PageID #: 147




  Court finds that both motions are due to be denied and will address each argument in turn.

  A.      Motion to Dismiss

          The issue before the Court is whether Alabama’s exercise of jurisdiction over Defendants

  violates due process. The Court finds that it does not. Plaintiffs concede that Defendants are not

  subject to general personal jurisdiction in Alabama, because Defendants cannot be deemed to be

  “essentially at home” in Alabama. See Williams Electric Co. v. Honeywell, Inc., 854 F.2d 389,

  391 (11th Cir. 1988). Plaintiffs argue that this Court has specific personal jurisdiction over the

  Defendants because this case satisfies the three-part due process test. The three-part due process

  test examines “(1) whether the plaintiff’s claims ‘arise out of or relate to’ at least one of the

  defendant’s contacts with the forum; (2) whether the nonresident defendant ‘purposefully availed’

  himself of the privilege of conducting activities within the forum state, thus invoking the benefit

  of the forum state’s laws; and (3) whether the exercise of personal jurisdiction comports with

  ‘traditional notions of fair play and substantial justice.’” Louis Vuitton Malletier, S.A., 736 F.3d

  at 1355. Plaintiffs bear the burden of establishing the first two prongs, and if this burden is met,

  Defendants must make a compelling case that the exercise of jurisdiction would violate traditional

  notions of fair play and substantial justice. Id. (citing Diamond Crystal Brands, Inc. v. Food

  Movers Int’l, Inc., 593 F.3d 1249, 1267 (11th Cir. 2010)).

       1. “Arising Out of” or Relatedness

          Plaintiffs’ claims must arise out of Defendants’ contacts with the forum. Burger King

  Corp. v. Rudzewicz, 471 U.S. 462, 473 n. 15, 105 S. Ct. 2174, 2182 n. 15, 85 L. Ed. 2d 528 (1985).

  “[A] relationship among the defendant, the forum, and the litigation is the essential foundation of

  in personum jurisdiction….” Helicopteros, 466 U.S. at 414, 104 S. Ct. at 1872 (internal quotation

  marks omitted). Defendants argue that it is “not enough that there be some similarity between the




                                             Page 7 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 8 of 17                        PageID #: 148




  activities that connect the defendant to the forum and the plaintiff’s claim” but that defendant’s

  contacts with the forum must be related to the “operative facts of the controversy.” Licciardello

  v. Lovelady, 544 F.3d 1280, 1284 n. 3 (11th Cir. 2008). Defendants reason that the operative facts

  of this lawsuit concern whether Defendants’ milkshakes sold in South Carolina impermissibly

  copy Plaintiffs’ milkshakes sold in Alabama. Doc. 8 at 8.

         The Court finds that Defendants’ contacts with Alabama are related to the operative facts

  of the controversy and therefore arise out of Defendants’ contacts with Alabama. Plaintiffs’

  Complaint alleges that Defendants intentionally stole Plaintiffs’ data that was created, transmitted,

  and stored in Alabama; intentionally copied product configurations and names from Plaintiffs’

  copyrighted website that is created, hosted, and disseminated from Alabama; advertised their

  copycat goods and services over the internet in Alabama; advertised and solicited franchise

  applicants in Alabama, and purchased products directly from Plaintiffs’ affiliates in Alabama

  allegedly to copy Plaintiffs’ products. See Doc. 1 at ¶ 9; Doc. 10 at 4. Defendants’ Affidavit

  refutes most of Plaintiffs’ allegations that establish Defendants’ contact with Alabama. See

  generally Doc. 11-1. Defendants contend that neither owner has ever been to or conducted

  business in Alabama and never aimed or directed any advertisement towards Alabama.

  Defendants also assert that The Crazy Mason Milkshake Bar is not a franchise and has never

  received a franchise application from Alabama. Lastly, Defendants state they never accessed any

  information concerning Plaintiffs’ or their business through any Sysco Corporation system. Doc.

  11-1 at ¶¶ 5 – 10.

         Here, the Court must accept the facts alleged in the complaint as true. Certain allegations

  are controverted by Defendants’ affidavit, but where Plaintiffs’ Complaint and Defendants’

  Affidavit conflict, this Court is required to construe all reasonable inferences in favor of the




                                             Page 8 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 9 of 17                         PageID #: 149




  plaintiff. See Madara, 916 F.2d at 1514. Accordingly, it is reasonable to infer that the alleged

  claims in Plaintiffs’ Complaint are related to the operative facts of the controversy. Plaintiffs’

  allegations against Defendants and the apparent similarity between Plaintiffs’ milkshakes and

  Defendants’ milkshakes, in form and name, are sufficient to support a direct causal relationship

  between Defendants, Alabama, and Plaintiffs’ claims. It is reasonable to conclude that Plaintiffs’

  claims arise out of Defendants’ contacts with Alabama. Thus, the first prong is satisfied.

     2. Purposeful Availment

         According to the United States Supreme Court, an intentional tort aimed at a forum state

  can sufficiently establish “minimum contacts” for specific personal jurisdiction based on its effects

  on the forum state. Calder v. Jones, 465 U.S. 783, 789, 104 S. Ct. 1482, 1487, 79 L. Ed. 2d 804

  (1984). The Eleventh Circuit Court of Appeals discussed the necessary showing for finding

  minimum contacts in a trademark case by stating, “intentional torts…may support the exercise of

  personal jurisdiction over the nonresident defendant who has no other contacts with the forum.”

  Licciardello, 544 F.3d at 1285. In the context of personal jurisdiction analysis, the Court considers

  all of Plaintiffs’ claims related to the intentional theft of trade secrets, trademark infringement,

  unfair and deceptive trade practices, and copyright infringement as intentional torts. See id. at

  1287-88. Additionally, the Court notes that “states have a special interest in exercising jurisdiction

  over those who commit intentional torts causing injury to their residents.” Id. at 1286.

         The purposeful availment requirement ensures that a defendant will not be haled into a

  jurisdiction solely as a result of random, fortuitous, or attenuated contacts, or of the unilateral

  activity of another party or a third person. See Burger King Corp., 471 U.S. at 475, 105 S. Ct. at

  2184 (internal quotation marks omitted). Jurisdiction may be constitutionally asserted over the

  nonresident defendant whenever he has by his own purposeful conduct created a “substantial




                                              Page 9 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 10 of 17                         PageID #: 150




  connection” with the forum state. Id. So long as the non-resident defendant’s conduct creates a

  substantial connection with the forum, even a single act can support jurisdiction. Id.

         Here, the Court finds that Defendants’ alleged conduct meets the purposeful availment

  requirement of the personal jurisdiction due process analysis. If the Court accepts the allegations

  made in Plaintiffs’ Complaint as true and construe all reasonable inferences in favor of the

  Plaintiffs, which it is required to do, then it follows that Defendants have purposefully availed

  themselves in Alabama. See Madara, 916 F.2d at 1514. Plaintiffs argue that Defendants stole

  their data transmitted from Alabama to copy their products, services, and marks. Defendants have

  allegedly used Plaintiffs’ copyrights, trademarks, service marks, and trade secrets to confuse the

  Alabama public as to the origin of Defendants’ goods, and to advertise and solicit franchisees of

  their own based on Plaintiffs’ intellectual property. Consequently, Plaintiffs have lost franchises

  and corresponding revenue in Alabama. Doc. 10 at 7. Defendants’ actions of copying Plaintiffs’

  milkshakes and infringing Plaintiffs’ copyrights and trademarks has created a “substantial

  connection” between Defendants and Alabama. Defendants argue that they have never been to or

  conduct any business in Alabama. Doc. 11-1 at ¶ 5. This argument is immaterial to the Court’s

  analysis because it is well settled that jurisdiction may not be avoided merely because the

  defendant did not physically enter the forum State. “So long as a commercial actor’s efforts are

  ‘purposefully directed’ toward residents of another State, [courts] have consistently rejected the

  notion that an absence of physical contacts can defeat personal jurisdiction there.” Burger King

  Corp., 471 U.S. at 476, 105 S. Ct. at 2184. Therefore, the Court finds that Defendants have

  sufficient contacts with Alabama so that it was foreseeable that they would be sued here.

     3. Traditional notions of fair play and substantial justice

         The Court now considers whether the assertion of personal jurisdiction over the Defendants




                                            Page 10 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 11 of 17                            PageID #: 151




  would comport with traditional notions of fair play and substantial justice. Int’l Shoe Co., 326

  U.S. at 320, 66 S. Ct. at 160. Plaintiffs have satisfied the first two prongs of the personal

  jurisdiction due process test, therefore the burden shifts to Defendants to make a compelling case

  that the exercise of jurisdiction would violate traditional notions of fair play and substantial justice.

  See Diamond Crystal Brands, Inc., 593 F.3d at 1267. The Eleventh Circuit has emphasized that a

  defendant is able to satisfy this burden “only in highly unusual cases” where the defendant

  “demonstrate[s] that the assertion of jurisdiction in the forum will make litigation so gravely

  difficult and inconvenient that he unfairly is at a severe disadvantage in comparison to his

  opponent.” Republic of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 948 (11th

  Cir. 1997). “Once it is decided that defendants have at least minimum contacts with a forum, the

  burden is on the defendants to show that the imposition of jurisdiction in the forum is

  unreasonable.” Ruiz de Molina v. Merritt & Furman Ins. Agency, Inc., 207 F.3d 1351, 1358 (11th

  Cir. 2000). “In determining whether jurisdiction comports with traditional notions of fair play and

  substantial justice, courts examine: (a) ‘the burden on the defendant,’ (b) ‘the forum State’s interest

  in adjudicating the dispute,’ (c) ‘the plaintiff’s interest in obtaining convenient and effective relief,’

  (d)   ‘the interstate judicial system’s interest in obtaining the most efficient resolution of

  controversies,’ and (e) ‘the shared interest of the several States in furthering substantive social

  policies.’” McGow v. McCurry, 412 F.3d 1207, 1216 (11th Cir. 2005) (quoting Meier ex rel. Meier

  v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1276 (11th Cir. 2002)).

          The Court finds that Defendants have failed to make a compelling case that the exercise of

  jurisdiction would violate traditional notions of fair play and substantial justice. Louis Vuitton

  Malletier, S.A., 736 F.3d at 1355. Although Defendants are likely to experience some burden by

  having to litigate this suit in Alabama as opposed to South Carolina, the Court finds that such a




                                               Page 11 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 12 of 17                        PageID #: 152




  burden is significantly reduced due to modern methods of transportation and communication. See

  Robinson v. Giarmarco & Bill, P.C., 74 F.3d 253, 259 (11th Cir. 1996). Alabama has significant

  interest in adjudicating this lawsuit because it involves Alabama residents who allege they were

  injured in Alabama as a result of Defendants’ actions. This interest is emphasized given the

  allegations of intellectual property theft and the likelihood of public confusion within Alabama in

  particular. See Licciardello, 544 F.3d at 1286. Alabama is also the forum in which Plaintiffs have

  a significant interest in obtaining convenient and effective relief because the injury to Plaintiffs

  occurred in Alabama as opposed to South Carolina. This case can be efficiently resolved in

  Alabama because this is the location of key witnesses, such as Plaintiffs’ principals and employees,

  Sysco Corporation employees in Alabama and Florida. Alabama is also where significant

  documentary evidence exists. It is clear that resolution of this matter in the state of Alabama aligns

  with Alabama’s interests in providing an effective means of recovery for its residents who have

  been damaged. Accordingly, the Court finds that this Court has personal jurisdiction over the

  Defendants and such personal jurisdiction comports with traditional notions of fair play and

  substantial justice.

          Thus, Alabama’s exercise of specific personal jurisdiction over Defendants does not violate

  due process.    Plaintiffs’ claims arise out of Defendants’ contacts in Alabama, Defendants

  purposely availed themselves of Alabama forum, and personal jurisdiction comports with

  traditional notions of fair play and substantial justice. Doc. 10 at 3. Therefore, Defendants’ motion

  to dismiss pursuant to Rule 12(b)(2) is due to be denied.

  B.      Motion to Transfer Venue

          Next, the Court turns to Defendants’ alternative request to have this case transferred to the

  U.S. District Court for the District of South Carolina pursuant to 28 U.S.C. § 1404(a). The statute




                                             Page 12 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 13 of 17                         PageID #: 153




  provides, “[f]or the convenience of parties and witnesses, in the interest of justice, a district court

  may transfer any civil action to any other district or division where it might have been brought.”

  Id. “The statute is intended to place discretion in the district courts to adjudicate motions for

  transfer according to an individualized, case-by-case consideration of convenience and fairness.”

  Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29, 108 S. Ct. 2239, 2244, 101 L. Ed. 2d 22 (1988)

  (quoting Van Dusen v. Barrack, 376 U.S. 612, 622, 84 S. Ct. 805, 812, 11 L. Ed. 2d 945 (1964)).

  Analysis under § 1404 considers: “(1) the convenience of the witnesses; (2) the location of relevant

  documents and the relative ease of access to sources of proof; (3) the convenience of the parties;

  (4) the locus of operative facts; (5) the availability of process to compel the attendance of unwilling

  witnesses; (6) the relative means of the parties; (7) a forum’s familiarity with the governing law;

  (8) the weight accorded a plaintiff’s choice of forum; and (9) trial efficiency and the interests of

  justice, based on the totality of the circumstances.” Manuel v. Convergys Corp., 430 F.3d 1132,

  1135 n. 1 (11th Cir. 2005) (citations omitted). “[F]ederal courts traditionally have accorded a

  plaintiff’s choice of forum considerable deference….” In re Ricoh Corp., 870 F.2d 570, 573 (11th

  Cir. 1989). Therefore, it is Defendants’ burden to establish that the U.S. District Court of South

  Carolina is more convenient than the Southern District of Alabama forum selected by Plaintiffs.

  See id. (“[F]or transfer under section 1404(a), the burden is on the movant to establish that the

  suggested forum is more convenient.”).

         Pursuant to 28 U.S.C. § 1391(b), “[a] civil action may be brought in…a judicial district in

  which any defendant resides, if all defendants are residents of the State in which the district is

  located.” All Defendants in this case are residents of South Carolina. Accordingly, the U.S.

  District Court for the District of South Carolina is a proper forum for transfer for venue because

  the case “might have been brought” in that district. The issue before this Court is whether section




                                              Page 13 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 14 of 17                        PageID #: 154




  1404 analysis factors weigh in favor of litigating this matter in the Southern District of Alabama

  or the District of South Carolina.

         Defendants aver that all the factors, except for factors 7 and 8, support its position that the

  District of South Carolina is a more convenient venue than this District. Specifically, Defendants

  contend that factor 7, the forum’s familiarity with the governing law, “weighs equally between the

  Southern District of Alabama and the District of South Carolina” because this case involves claims

  brought under federal law, Alabama law, and South Carolina law. Doc. 8 at 12. Defendants also

  concede that factor 8, Plaintiffs’ choice of forum, weighs in favor of this District but is not

  determinative. Id. at 13. Thus, factors 7 and 8 are not at issue.

         Defendants argue factors 1, 2, 4, 5, and 9, the convenience of the witnesses, the location of

  relevant documents and the relative ease of access to sources of proof, the locus of operative facts,

  the availability of process to compel the attendance of unwilling witnesses, and trial efficiency and

  the interests of justice, based on the totality of the circumstances, weigh in favor of South Carolina

  because this suit is centered on Defendants’ alleged conduct of improperly obtaining information

  about Plaintiffs’ products and using that information to allegedly sell copycat products in South

  Carolina. Doc. 8 at 13; Doc. 11 at 9. Defendants reason that South Carolina is a more convenient

  venue because they have never been to Alabama, no relevant conduct took place in the state of

  Alabama, and majority of witnesses and relevant evidence will be in South Carolina rather than

  Alabama. Doc. 8 at 13. Defendants argue that South Carolina is over 100 miles from this Court,

  which hinders this Court’s ability to subpoena a witness to appear at trial.1 Defendants reason that

  there would be greater availability of process to compel unwilling witnesses to testify as to the




  1 A Court may only subpoena a witness to appear at trial “within 100 miles of where the person
  resides, is employed, or regularly transacts business in person.” See Fed. R. Civ. P. 45(c)(1).

                                             Page 14 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 15 of 17                        PageID #: 155




  operations of their South Carolina business in the District of South Carolina rather than this

  District. Lastly, Defendants argue that factors 3 and 6, which concern the relative convenience

  and means of the parties, weigh in favor of transferring this case to the District of South Carolina.

  Defendants contend that Plaintiffs operate a multistate business with a nationwide reach, and there

  is no indication that it would present any hardship for them to leave Alabama to litigate this matter.

  However, Defendants operate a single business in South Carolina, and it would be a significant

  hardship for them to incur the expense of traveling to Alabama to litigate this matter. Doc. 11.

         The Court finds that Defendants have not met their burden of establishing that this lawsuit

  warrants disturbing Plaintiffs’ choice of forum. The Court reasons that majority of the 1404

  analysis factors weigh in favor of keeping this lawsuit in the Southern District of Alabama.

         The Court finds Defendants’ argument that majority of witnesses and relevant evidence

  will be in South Carolina rather than Alabama does not warrant transfer. Defendants argue “[a]ny

  witnesses with knowledge of Defendants’ conduct in South Carolina would, of necessity, be

  located in or around South Carolina.” Doc. 11 at 9. It is well settled that “the significance of the

  convenience of witnesses factor is diminished where, as here, most of the potential witnesses,

  although in another district, are employees of a party and their presence at trial can be obtained by

  that party.” Omni Technologies, LLC, v. Know Ink, LLC Civ. Act. No. 20-0175, 2020 WL

  5239823, at *7, 2020 U.S. Dist. LEXIS 160620, at *17 (S.D. Ala. Sept. 2, 2020) (citing Halbert v.

  Credit Suisse AG, 358 F. Supp. 3d 1283, 1286-87 (N.D. Ala. 2018)). The location of relevant

  evidence does not warrant transfer. “[M]ost records and documents can be stored and transmitted

  electronically, [therefore] their location is entitled little weight,” unless the movant shows both

  “their importance to the resolution of the case, and the inability to move or copy them easily.”

  Combs v. Florida Dep’t of Correction, 461 F. Supp. 3d 1203, 1210-11 (N.D. Fla. 2020); See




                                             Page 15 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 16 of 17                          PageID #: 156




  Weintraub v. Advanced Correctional Healthcare, Inc., 161 F. Supp. 3d 1272, 1283 (N.D. Ga

  2015). Plaintiffs contend that there is no locus of the operative facts because neither federal district

  qualifies as being “the place where events and actors material to proving liability are located.”

  Gubarev v. Buzzfeed, Inc. 253 F. Supp. 3d 1149, 1166 (S.D. Fla. 2017) (“[B]ecause there are

  arguably multiple loci of operative facts…this factor does not support transfer.”). As for the

  relative means of the parties, the Court finds that this factor is neutral because there is no evidence

  concerning the parties’ financial positions. See DocRX, Inc. v. DOX Consulting, LLC, 738 F. Supp.

  2d 1234, 1256 n.20 (S.D. Ala. 2010) (finding that this factor “appears to be a wash” where the

  defendants provided no evidence of their own financial positions or the plaintiff’s).                In

  consideration of trial efficiency and the interests of justice, the Court finds that Defendants have

  not presented anything to suggest that trial efficiency and the interests of justice favor transfer to

  the District of South Carolina. Both parties stand to receive a fair trial expeditiously litigated in

  either district. Finally, the convenience of the parties is zero-sum. It is clearly more convenient

  for Plaintiffs, whose principal place of business is in Gulf Shores, Alabama, to pursue this action

  in the Southern District of Alabama, whereas it would be more convenient for Defendants, who

  reside in South Carolina, to defend this action in the District of South Carolina. Transferring this

  case to the District of South Carolina would merely shift inconvenience from the Defendants to

  the Plaintiffs. The Court must favor Plaintiffs’ choice of forum by denying Defendants’ motion

  to transfer venue to the District of South Carolina. See Robinson v. Giarmarco & Bill, P.C., 74

  F.3d 253, 260 (11th Cir. 1996) (“The plaintiff’s choice of forum should not be disturbed unless it

  is clearly outweighed by other considerations.”). Accordingly, the Court finds that Defendants’

  alternative motion to transfer is also due to be denied.




                                              Page 16 of 17
Case 1:20-cv-00498-TFM-MU Document 25 Filed 08/20/21 Page 17 of 17                     PageID #: 157




                                        IV.      CONCLUSION

           Pursuant to the foregoing Memorandum Opinion, the Court concludes that Plaintiffs have

  established a prima facie showing that personal jurisdiction exists over the claims against

  Defendants. Therefore, it is ORDERED that Defendants’ motion to dismiss and alternative

  motion to transfer venue (Doc. 8) are both DENIED. Defendants may reassert the jurisdictional

  defense, in an appropriate motion after discovery is complete or by way of motion to dismiss after

  trial.

           DONE and ORDERED this the 20th day of August, 2021.

                                                        s/Terry F. Moorer
                                                        TERRY F. MOORER
                                                        UNITED STATES DISTRICT JUDGE




                                              Page 17 of 17
